DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose or suggest, “A charging station, comprising: a case, the case including: … a rear surface opposite to the front surface; and a rear hole on the rear surface of the case, the rear hole being vertically elongated; a plug protruding from the rear surface of the case and configured to vertically slide along the rear hole; … the terminal being configured to: move between a hidden position at which the terminal is completely located in the case and a docking position at which the terminal protrudes from the front surface of the case, and allow a moving robot to be docked to the charging station; and a moving mechanism configured to move the terminal between the hidden position and the docking position” as recited in independent claim 1. Claims 2-11 depend from 1 and are allowable for the same reasons.
The prior art does not disclose or suggest, “A charging station, comprising: a first case, … a rear surface opposite to the front surface; and a rear hole on the rear surface of the first case, the rear hole being vertically elongated; a plug protruding from the rear surface of the first case and configured to vertically slide along the rear hole; a second case hingedly connected to the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 7719229 discloses a charging system for a legged mobile robot that facilitates positioning of a robot to be charged and does not put a load on the robot is provided. The charging system includes a battery 2, a power receiving connector 4 and a movable shutter member 5 capable of being opened and closed on a rear cover 3, which are provided on a robot 1, and a holder 21, a power supplying connector 22, a slide mechanism 23, a base plate 25, a charging power supply 26 and the like, which are provided on a charging station 20. The robot 1 
US 10752120 discloses a charging device of an automatic cruise platform for a greenhouse comprises a power monitoring module, an information transmission module and a sensor module, which are located on a movement monitoring platform (25), and a ground pressure sensor module, a charging module, an information receiving module (20), an information collection module (21), a control module (22), an AC-DC conversion module (23), and a power control module (24), which are located on a smart charging device (33). The device can automatically return to be charged at a cruise detection interval of a movement platform when the electric quantity is lower than a threshold. However, ‘120 does not disclose the allowable matter as recited above.
US 6377022 discloses a rechargeable coffee or spice grinding apparatus having a grinder and a charging station. The grinder is hand portable and useable separated from the charging station. The grinder has a power supply (e.g., a battery pack) that is recharged by a current induced in the grinder's charging circuit by the inductance probe of the charging station. The charging station is cordless and plugs directly into a household wall outlet. The charging station has an inductively coupled charging probe that mates with a probe receptacle in the grinder. 
US 10873194 discloses a docking station for a robotic lawnmower including a base, an electrical connector above the base and positioned along a longitudinal axis of the docking station, and a central guide member positioned on the base and along the longitudinal axis. The central guide member includes a right lateral surface extending away from the longitudinal axis and toward the electrical connector from a first end portion proximate the longitudinal axis to a second end portion, and a left lateral surface extending away from the longitudinal axis and toward the electrical connector from a first end portion proximate the longitudinal axis to a second end portion. However, ‘194 does not disclose the allowable matter as recited above.
US 20180292837 discloses a robot, a robot main body having a mobile module, a charging module and a processing system electrically connected to the mobile module and the charging module; a laser system having a rotation module disposed on a top side of the robot main body and a plurality of laser modules electrically connected to the processing system; and a charging base having a positive electrode output end and a negative electrode output end 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD V MURALIDAR whose telephone number is (571)272-8933. The examiner can normally be reached M - W 9:30 am to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricardo Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










RICHARD V. MURALIDAR
Primary Examiner
Art Unit 2859


/RICHARD V MURALIDAR/Primary Examiner, Art Unit 2859